 



EXHIBIT 10.20
[PETSMART LOGO]

Independent Board of Director Compensation
Annual Retainer

  •   $30,000 (at the Director’s Choice, Half in Stock and Half in Cash or all
in stock and it may be deferred, all or in part, at the Director’s discretion)

Committee and Board Meetings Fee

  •   $1,500 per Committee or Board meeting attended in person

  •   $1,000 per Committee or Board meeting attended telephonically

Committee Chair

  •   $10,000 annual fee (Corporate Governance and Compensation)

Audit Committee Chair

  •   $15,000 annual fee

Lead Director Fee

  •   $50,000 in addition to the Annual Retainer

All of the foregoing compensation will be paid on a calendar year quarterly
basis and may be deferred under the Deferred Compensation Plan at the Director’s
discretion. The Stock to be granted in connection herewith shall be granted on
the last day of the calendar quarter at the Fair Market Value. Fair Market Value
shall be defined as the average of the closing prices of the Common Stock for
the 5 consecutive trading days prior to the week before the last day of each
calendar quarter.
Equity Grant

     
Initial upon election
  $125,000 worth of restricted stock, cliff vest in 4 years
 
   
Annual grant
  $60,000 worth of restricted stock, cliff vest in 4 years

 